IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

GEORGE A. HILL, SR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-0714

DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed July 28, 2014.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

George A. Hill, Sr., pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED. This dismissal is without prejudice to appellant’s right to seek

appellate review once a final order has been rendered.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.